UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6086


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DONNA B. TALLEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, Chief District Judge. (4:16-cr-00021-MSD-RJK-1)


Submitted: June 23, 2020                                          Decided: June 30, 2020


Before MOTZ, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna B. Talley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donna B. Talley appeals the district court’s order denying her post-judgment motion

for jail-time credit in her criminal case. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. See United States

v. Talley, No. 4:16-cr-00021-MSD-RJK-1 (E.D. Va. Dec. 6, 2019; Nov. 5, 2019; Oct. 4,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2